DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	Claim filed on 1/27/2021 is acknowledged.  Claims 1-16 have been cancelled.  New claims 17-32 have been added.  Claims 17-32 are pending in this application.

Election/Restrictions
3.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group 1: claims 17-25, drawn to a method for the treatment of alopecia in a person in need thereof, said method comprising administering to said person a peptide conjugate of formula (I): A-X1-X2-Pro-Ala-X-B (I) or one of its preferentially pharmaceutically, dermatologically, or cosmetically acceptable salts, wherein the peptide conjugate is not Palm-Ala-Ala-Pro-Ala-Lys-NH2 (SEQ ID NO:6), Palm being a palmitoyl group, classified in class A61P, subclass 17/14, for example. 
Group 2: claims 26-32, drawn to a pharmaceutical, dermatological, or cosmetic composition comprising at least one peptide conjugate of formula (I): A-X1-X2-Pro-Ala-X-B (I); or one of its preferentially pharmaceutically, dermatologically, or cosmetically acceptable salts, wherein the peptide conjugate is not Palm-Ala-Ala-Pro-Ala-Lys-NH2 (SEQ ID NO:6), Palm being a palmitoyl group, classified in class A61K, subclass 38/00, for example.

Rejoinder
4.	The examiner has required restriction between product or apparatus claims and process claims.  Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

5.	The inventions are distinct, each from the other because of the following reasons:
Invention 1 and Invention 2 are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, Invention 1 is drawn to a method for the treatment of alopecia in a person in need thereof, said method comprising administering to said person a peptide conjugate of formula (I): A-X1-X2-Pro-Ala-X-B (I); or one of its preferentially pharmaceutically, dermatologically, or cosmetically acceptable salts, wherein the peptide conjugate is not Palm-Ala-Ala-Pro- Ala-Lys-NH2 (SEQ ID NO:6), Palm being a palmitoyl group.  Invention 2 is drawn to a pharmaceutical, dermatological, or cosmetic composition comprising at least one peptide conjugate of formula (I): A-X1-X2-Pro-Ala-X-B (I); or one of its preferentially pharmaceutically, dermatologically, or cosmetically acceptable salts, wherein the peptide conjugate is not Palm-Ala-Ala-Pro-Ala-Lys-NH2 (SEQ ID NO:6), Palm being a palmitoyl group.  Invention 1 involves patient populations and end points; while Invention 2 does not involve patient populations or end points.  Furthermore, a different composition can be used for the treatment of alopecia in a person in need thereof, for example, Rogaine® (minoxidil).  Further, search for one would not necessarily lead to the other.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
Each group of invention has separate classification and separate status in the art. Further, each group of invention requires a different field of search and different search terms and databases because each group of invention possesses a distinct element not possessed by the other groups of invention as set forth above.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. 
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Election of Species
6.	This application contains claims directed to the following patentably distinct species:  
(Please elect a single disclosed species of EACH)
A specific peptide conjugate of formula (I) or salt thereof: due to different variables such as those recited in instant claims 17-21, 25, 26 and 28 (for inventions 1 and 2), and from claim 21 (for invention 1), Please note: Applicant is required to elect a single disclosed species of a peptide conjugate of formula (I) or salt thereof consisting of a specific amino acid sequence in a specific salt form (if salt form is elected);
A specific another dermatological active ingredient: from claim 23 (for invention 1), Please note: Applicant is required to elect a single disclosed species of another dermatological active ingredient; 
A specific alopecia: from claim 24 (for invention 1);
A specific form of the composition: from claims 30 and 31 (for invention 2).
The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species.  In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct specie, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  For example, if any of Groups 1-2 is elected, Applicant is required to elect a single disclosed species of a peptide conjugate of formula (I) or salt thereof consisting of a specific amino acid sequence in a specific salt form (if salt form is elected).  Currently, claims 17-20, 22, 25-29 and 32 are generic. 
There is a search and/or examination burden for the patentably distinct species as set forth above due to their mutually exclusive characteristics.  The species require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); and/or prior art applicable to one species would not likely be applicable to another species, and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election of species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI N KOMATSU whose telephone number is (571)270-3534.  The examiner can normally be reached on Mon-Fri 8am-2pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 5712703062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LI N KOMATSU/Primary Examiner, Art Unit 1658